DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claims 1-6, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US patent application publication 2009/0165236).
	The publication to Lee discloses the invention substantially as is claimed.  Lee discloses a wiper assembly (fig. 2) for a motor vehicle (para. 6).  The assembly includes a holder (2, fig. 2) for a wiper arm (1).  The holder comprising a body having two opposite sidewalls extending in a longitudinal direction with a fixing pin (214) arranged between the two opposite side walls.  Wiper arm (1) is rotatable about the fixing pin (214).  Protruding parts (216) are provided on the holder which engage with locking holes (313) on the wiper arm.  The locking holes extend along concentric circles centered at the center of the fixing pin (para. 31).  The protruding parts engage with the locking holes and move therein when an end of the wiper arm rotates around the fixing pin.
	Lee discloses all of the above recited subject matter with the exception of the protruding parts being on the wiper arm and the locking holes being the holder, and the holder being made of plastic.
	To provide the protruding parts on the wiper arm and the locking holes on the holder appears but a mere reversal or shifting in the location of parts of Lee.  Lee clearly discloses protruding parts that engage with locking holes formed extending along concentric circles centered at the center of the fixing pin.  There appears no invention to shifting the location of parts since the operation of the device is not modified.  It would have been obvious to one of skill in the art before the filing date of the claimed invention to shift the location of the protruding parts and locking holes of Lee as a mere design choice, lacking any criticality of such shift.
	With respect to claim 2, Lee discloses pairs of both protruding parts and holes in opposite sidewalls of the holder and arm.
	With respect to claim 3, the holder of Lee is deemed integrally formed, in-so-far as such defines any particular structure.
	With respect to claim 4, while Lee is silent as to holder material, to provide such as plastic would have been obvious to one of skill in the art.  Use of plastic materials in the automotive industry is well established to provide for lightweight, inexpensive and corrosion resistant components.  It would have been obvious to one of skill in the art before the filing date of the claimed invention to make the holder of Lee of plastic material, as a mere choice of materials, to provide for a lightweight, inexpensive and corrosion resistant component.
	With respect to claims 5 and 10, note an adapter (fig. 1) on each end of the body (2) fixed to a wiper blade (not numbered but clearly shown).
	With respect to claim 6, the protruding parts (216) of Lee are shown as round.
	With respect to claim 8, note slot (31, fig. 2).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US patent application publication 2009/0165236) in view of Chen (US patent D380,435).
	The publication to Lee discloses all of the above recited subject matter with the exception of two notches arranged side by side in opposite sidewalls of the holder body.
	The publication to Chen discloses providing notches arranged side by side in a sidewall of a holder body (figs. 1 and 2).
	It would have been obvious to one of skill in the art before the filing date of the claimed invention to provide a pair of notches arranged side by side in sidewalls of the holder body of Lee, as clearly suggested by Chen, to provide for a lighter holder by requiring less material to make.  While Chen discloses the notches in one sidewall, to provide such in both sidewalls appears obvious to further reduce the material needed to make the holder.


Allowable Subject Matter

Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274. The examiner can normally be reached 7:00am-3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        


GKG
05 November 2022